EXHIBIT 10.1      Employment Agreement between Commercial National Bank of
Pennsylvania and Gregg E. Hunter, dated July 1, 2003



THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into as of July
1, 2003, by and between COMMERCIAL NATIONAL BANK OF PENNSYLVANIA, a national
banking association (the “Bank”), and GREGG E. HUNTER (“Executive”).

Recitals

The Bank desires to assure itself of the services of Executive as an executive
officer of the Bank and certain Affiliates of the Bank for the period provided
in this Agreement, and Executive is willing to serve in the employ of the Bank
pursuant to the terms of this Agreement.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:


DEFINITIONS.


“AFFILIATE” MEANS, WITH RESPECT TO THE BANK, A CORPORATION, PARTNERSHIP, TRUST,
ASSOCIATION, JOINT VENTURE, LIMITED LIABILITY COMPANY OR OTHER ENTITY, DIRECTLY
OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH THE BANK. 
AS OF THE DATE OF THIS AGREEMENT, THE AFFILIATES OF THE BANK ARE THE HOLDING
COMPANY, COMMERCIAL NATIONAL INSURANCE SERVICES, INC, AND GOODER AGENCY, INC.


“BENEFITS” MEANS THE BENEFITS DESCRIBED IN SECTIONS 3.3 AND 3.4.


“BOARD” MEANS THE BOARD OF DIRECTORS OF THE BANK.


“CAUSE” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING:

EXECUTIVE’S MATERIAL BREACH OF ANY OF HIS OBLIGATIONS UNDER THIS AGREEMENT OR
ANY FIDUCIARY DUTY OWNED TO THE BANK, OR ANY OF ITS AFFILIATES, AND HIS FAILURE
TO CURE SUCH BREACH WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF FROM THE BANK;

EXECUTIVE’S FAILURE, REFUSAL OR INABILITY (OTHER THAN DUE TO MENTAL OR PHYSICAL
DISABILITY) TO PERFORM, IN ANY MATERIAL RESPECT, HIS DUTIES TO THE BANK OR ANY
OF ITS AFFILIATES, WHICH FAILURE CONTINUES FOR MORE THAN FIFTEEN (15) DAYS AFTER
WRITTEN NOTICE THEREOF FROM THE BANK;

EXECUTIVE’S ABUSE OF ALCOHOL OR USE OF ILLEGAL DRUGS (OTHER THAN IN ACCORDANCE
WITH A PHYSICIAN’S PRESCRIPTION);

EXECUTIVE’S ILLEGAL CONDUCT OR GROSS MISCONDUCT WHICH IS MATERIALLY AND
DEMONSTRABLY INJURIOUS TO THE BANK OR ANY OF ITS AFFILIATES INCLUDING, WITHOUT
LIMITATION, FRAUD, EMBEZZLEMENT, THEFT OR PROVEN DISHONESTY IN THE COURSE OF HIS
EMPLOYMENT; OR

EXECUTIVE’S CONVICTION OF, OR ENTRY OF A PLEA OF GUILTY OR NOLO CONTENDERE TO A
MISDEMEANOR INVOLVING MORAL TURPITUDE, A FELONY, OR ANY OTHER CRIME WHICH HAS AN
ADVERSE EFFECT ON THE BANK OR ANY OF ITS AFFILIATES, OR THE REPUTATION OF ANY OF
THEM.


“CHANGE OF CONTROL” MEANS ANY OF THE FOLLOWING EVENTS:

ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, ASSOCIATION, TRUST OR OTHER ENTITY
(OTHER THAN EXECUTIVE AND HIS ASSOCIATES) BECOMES THE BENEFICIAL OWNER (AS
DEFINED IN RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE BANK OR THE HOLDING COMPANY REPRESENTING 50% OR
MORE OF THE COMBINED VOTING POWER OF THE BANK’S OR THE HOLDING COMPANY’S THEN
OUTSTANDING VOTING SECURITIES;

THE INDIVIDUALS WHO AS OF THE DATE OF THIS AGREEMENT ARE MEMBERS OF THE BOARD OR
THE BOARD OF DIRECTORS OF THE HOLDING COMPANY (THE “INCUMBENT BOARDS”), CEASE
FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OR THE BOARD OF
DIRECTORS OF THE HOLDING COMPANY, PROVIDED, HOWEVER, THAT IF THE ELECTION, OR
NOMINATION FOR ELECTION BY THE BANK’S OR THE HOLDING COMPANY’S SHAREHOLDERS, OF
ANY NEW DIRECTOR WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT
BOARDS, SUCH NEW DIRECTOR WILL BE CONSIDERED TO BE A MEMBER OF THE INCUMBENT
BOARDS;

AN AGREEMENT BY THE BANK OR THE HOLDING COMPANY TO CONSOLIDATE OR MERGE WITH ANY
OTHER ENTITY PURSUANT TO WHICH THE BANK OR THE HOLDING COMPANY WILL NOT BE THE
CONTINUING OR SURVIVING CORPORATION OR PURSUANT TO WHICH SHARES OF THE COMMON
STOCK OF THE BANK OR THE HOLDING COMPANY WOULD BE CONVERTED INTO CASH,
SECURITIES OR OTHER PROPERTY, OTHER THAN A MERGER OF THE BANK OR THE HOLDING
COMPANY IN WHICH HOLDERS OF THE COMMON STOCK OF THE BANK OR THE HOLDING COMPANY
IMMEDIATELY PRIOR TO THE MERGER WOULD HAVE THE SAME PROPORTION OF OWNERSHIP OF
COMMON STOCK OF THE SURVIVING CORPORATION IMMEDIATELY AFTER THE MERGER;

AN AGREEMENT OF THE BANK OR THE HOLDING COMPANY TO SELL, LEASE, EXCHANGE OR
OTHERWISE TRANSFER IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS
SUBSTANTIALLY ALL THE ASSETS OF THE BANK OR THE HOLDING COMPANY;

THE ADOPTION OF ANY PLAN OR PROPOSAL FOR A COMPLETE OR PARTIAL LIQUIDATION OR
DISSOLUTION OF THE BANK OR THE HOLDING COMPANY; OR

AN AGREEMENT TO SELL MORE THAN 50% OF THE OUTSTANDING VOTING SECURITIES OF THE
BANK OR THE HOLDING COMPANY IN ONE OR A SERIES OF RELATED TRANSACTIONS.


“COBRA” MEANS 29 U.S.C. §§ 1161-1169.


“CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


“GOOD REASON” MEANS THAT ANY OF THE FOLLOWING HAS OCCURRED WITH RESPECT TO THE
EXECUTIVE:

THE ASSIGNMENT TO EXECUTIVE OF ANY DUTIES INCONSISTENT IN ANY MATERIAL RESPECT
WITH EXECUTIVE’S POSITION (INCLUDING STATUS, OFFICES, TITLES AND REPORTING
REQUIREMENTS), AUTHORITY, DUTIES OR RESPONSIBILITIES AS CONTEMPLATED BY SECTION
2 OF THIS EMPLOYMENT AGREEMENT, OR ANY OTHER ACTION BY THE BANK WHICH RESULTS IN
A MATERIAL DIMINUTION IN SUCH POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES;

A DIMINUTION BY THE BANK IN EXECUTIVE’S ANNUAL SALARY, OR INCENTIVE OR OTHER
FORMS OF COMPENSATION, PROVIDED THAT (I) A REDUCTION IN EXECUTIVE’S ANNUAL
SALARY AS PART OF AN ACROSS-THE-BOARD REDUCTION OF SALARIES OF ALL OFFICERS OF
THE BANK SHALL NOT CONSTITUTE GOOD REASON; AND (II) A REDUCTION IN EXECUTIVE’S
PERFORMANCE BONUS FROM YEAR TO YEAR WHICH IS RELATED TO ACHIEVEMENT OF
PERFORMANCE GOALS AND CONSISTENT WITH HOW PERFORMANCE GOALS HAD BEEN INTERPRETED
PRIOR TO ANY CHANGE OF CONTROL SHALL NOT CONSTITUTE GOOD REASON;

EXECUTIVE’S LOSS OF MEMBERSHIP ON THE BOARD OTHER THAN AS A RESULT OF OR IN
CONNECTION WITH (I) EXECUTIVE’S DEATH, DISABILITY OR VOLUNTARY RESIGNATION FROM
THE BOARD OR (II) TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE BANK FOR CAUSE;

RELOCATION OF EXECUTIVE’S JOB LOCATION TO A PLACE WHICH IS MORE THAN 50 MILES
FROM THE BANK’S CURRENT HEADQUARTERS IN LATROBE, PENNSYLVANIA, WITHOUT
EXECUTIVE’S AGREEMENT; OR

A MATERIAL BREACH OF THIS AGREEMENT BY THE BANK WHICH IS NOT CURED WITHIN 30
DAYS AFTER DELIVERY OF WRITTEN NOTICE THEREOF.


“HOLDING COMPANY” MEANS COMMERCIAL NATIONAL FINANCIAL CORPORATION, A
PENNSYLVANIA CORPORATION.


“INTELLECTUAL PROPERTY” MEANS (A) ALL INVENTIONS (WHETHER PATENTABLE OR
UNPATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE), ALL IMPROVEMENTS THERETO,
AND ALL PATENTS, (B) ALL TRADEMARKS, SERVICE MARKS, TRADE DRESS, LOGOS, TRADE
NAMES, FICTITIOUS NAMES, BRAND NAMES, BRAND MARKS AND CORPORATE NAMES, TOGETHER
WITH ALL TRANSLATIONS, ADAPTATIONS, DERIVATIONS, AND COMBINATIONS THEREOF AND
INCLUDING ALL GOODWILL ASSOCIATED THEREWITH, AND ALL APPLICATIONS,
REGISTRATIONS, AND RENEWALS IN CONNECTION THEREWITH, (C) ALL COPYRIGHTABLE
WORKS, ALL COPYRIGHTS, AND ALL APPLICATIONS, REGISTRATIONS, AND RENEWALS IN
CONNECTION THEREWITH, (D) ALL MASK WORKS AND ALL APPLICATIONS, REGISTRATIONS,
AND RENEWALS IN CONNECTION THEREWITH, (E) ALL TRADE SECRETS AND CONFIDENTIAL
BUSINESS INFORMATION (INCLUDING IDEAS, RESEARCH AND DEVELOPMENT, KNOW-HOW,
FORMULAS, COMPOSITIONS, MANUFACTURING AND PRODUCTION PROCESSES AND TECHNIQUES,
TECHNICAL DATA, DESIGNS, DRAWINGS, SPECIFICATIONS, CUSTOMER AND SUPPLIER LISTS,
PRICING AND COST INFORMATION, AND BUSINESS AND MARKETING PLANS AND PROPOSALS),
(F) ALL COMPUTER SOFTWARE (INCLUDING DATA, SOURCE CODES AND RELATED
DOCUMENTATION), (G) ALL OTHER PROPRIETARY RIGHTS, (H) ALL COPIES AND TANGIBLE
EMBODIMENTS THEREOF (IN WHATEVER FORM OR MEDIUM), OR SIMILAR INTANGIBLE PERSONAL
PROPERTY WHICH HAVE BEEN OR ARE DEVELOPED OR CREATED IN WHOLE OR IN PART BY
EXECUTIVE: (I) AT ANY TIME AND AT ANY PLACE WHILE EXECUTIVE IS EMPLOYED BY THE
BANK AND WHICH ARE RELATED TO OR USED IN CONNECTION WITH THE BUSINESS OF THE
BANK OR ITS AFFILIATES, OR (II) AS A RESULT OF TASKS ASSIGNED TO EXECUTIVE BY
THE BANK OR ITS AFFILIATES.


“PROPRIETARY INFORMATION” MEANS CONFIDENTIAL, PROPRIETARY, BUSINESS AND
TECHNICAL INFORMATION OR TRADE SECRETS OF THE BANK OR OF ANY AFFILIATE OF THE
BANK.  SUCH PROPRIETARY INFORMATION SHALL INCLUDE, BUT SHALL NOT BE LIMITED TO,
THE FOLLOWING ITEMS AND INFORMATION RELATING TO THE FOLLOWING ITEMS: (A)
INFORMATION ACQUIRED FROM, OR ABOUT, THIRD PARTIES SUCH AS THE BANK’S CUSTOMERS,
INCLUDING, BUT NOT LIMITED TO, ACCOUNT, GENERAL BANKING AND FINANCIAL
INFORMATION RELATING THERETO, (B) BUSINESS RESEARCH, STUDIES, PROCEDURES AND
COSTS, (C) FINANCIAL DATA, (D) MARKETING DATA, METHODS, PLANS AND EFFORTS, (E)
THE IDENTITIES OF THE BANK’S ACTUAL AND PROSPECTIVE CUSTOMERS, (F) THE TERMS OF
CONTRACTS AND AGREEMENTS WITH CUSTOMERS, CONTRACTORS AND SUPPLIERS, (G) THE
NEEDS AND REQUIREMENTS OF, AND THE BANK’S COURSE OF DEALING WITH, ACTUAL OR
PROSPECTIVE CUSTOMERS, CONTRACTORS AND SUPPLIERS, (H) PERSONNEL INFORMATION, (I)
CUSTOMER AND VENDOR CREDIT INFORMATION, AND (J) ANY INTELLECTUAL PROPERTY OF THE
BANK (WHETHER DEVELOPED BY EXECUTIVE OR OTHERS).  FAILURE BY THE BANK TO MARK
ANY OF THE PROPRIETARY INFORMATION AS CONFIDENTIAL OR PROPRIETARY SHALL NOT
AFFECT ITS STATUS AS PROPRIETARY INFORMATION UNDER THE TERMS OF THIS AGREEMENT. 


“RESTRICTIVE COVENANTS” MEANS THE PROVISIONS CONTAINED IN SECTION 5.1 OF THIS
AGREEMENT.


“TOTAL AFTER-TAX PAYMENTS” MEANS THE TOTAL OF ALL “PARACHUTE PAYMENTS” (AS THAT
TERM IS DEFINED IN SECTION 280G(B)(2) OF THE CODE) MADE TO OR FOR THE BENEFIT OF
EXECUTIVE (WHETHER MADE HEREUNDER OR OTHERWISE), AFTER REDUCTION FOR ALL
APPLICABLE FEDERAL TAXES (INCLUDING, WITHOUT LIMITATION, THE TAX DESCRIBED IN
SECTION 4999 OF THE CODE).


EMPLOYMENT, TERM AND DUTIES. 


EMPLOYMENT AND TERM.  THE BANK HEREBY EMPLOYS EXECUTIVE AND EXECUTIVE HEREBY
ACCEPTS EMPLOYMENT WITH THE BANK AS ITS CHIEF FINANCIAL OFFICER, AND SHALL SERVE
AS AN OFFICER AND/OR DIRECTOR OF THE BANK AND SUCH OF THE BANK’S AFFILIATES AS
THE BOARD MAY DETERMINE FOR A PERIOD COMMENCING ON THE DATE HEREOF AND
CONTINUING UNTIL THE THIRD ANNIVERSARY OF THE DATE HEREOF (THE “TERM”);
PROVIDED, HOWEVER, THAT IF WRITTEN NOTICE NOT TO EXTEND THE TERM BY EITHER PARTY
IS NOT RECEIVED AT LEAST 120 DAYS PRIOR TO THE THIRD ANNIVERSARY OF THE DATE
HEREOF (OR ANY SUBSEQUENT ANNIVERSARY OF THE DATE HEREOF, IF THIS AGREEMENT IS
EXTENDED PURSUANT TO THIS SECTION 2.1), THEN THE TERM WILL BE AUTOMATICALLY
EXTENDED TO THE NEXT ANNIVERSARY OF THE DATE HEREOF. 


DUTIES.  EXECUTIVE WILL RENDER HIS SERVICES HEREUNDER TO THE BANK, AND ITS
AFFILIATES AND SHALL USE HIS BEST EFFORTS, JUDGMENT AND ENERGY IN THE
PERFORMANCE OF THE DUTIES ASSIGNED TO HIM.  DURING THE TERM, EXECUTIVE WILL
DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND SERVICES TO THE BANK AND ITS
AFFILIATES TO PERFORM SUCH DUTIES AS MAY BE CUSTOMARILY INCIDENT TO HIS POSITION
AND AS MAY REASONABLY BE ASSIGNED FROM TIME TO TIME BY THE BOARD.  DURING THE
TERM, EXECUTIVE WILL NOT SERVE AS A DIRECTOR OF ANY CORPORATION OTHER THAN THE
BANK AND ANY OF ITS AFFILIATES, WITHOUT THE PRIOR CONSENT OF THE BANK; PROVIDED,
HOWEVER, THAT EXECUTIVE MAY, AT HIS DISCRETION, SERVE AS A DIRECTOR OF A
FAMILY-OWNED, CHARITABLE, COMMUNITY AND OTHER NOT-FOR-PROFIT ENTITIES, SUBJECT
TO EXECUTIVE’S DUTY TO INFORM THE BANK OF HIS ASSUMPTION OF ANY SUCH
DIRECTORSHIP.


COMPENSATION AND BENEFITS.


ANNUAL SALARY.  EXECUTIVE HEREBY AGREES TO ACCEPT, AS COMPENSATION FOR ALL
SERVICES RENDERED BY EXECUTIVE IN ANY CAPACITY HEREUNDER AND FOR THE RESTRICTIVE
COVENANTS MADE BY EXECUTIVE IN SECTION 5 HEREOF, A BASE SALARY AS SET ON AN
ANNUAL BASIS BY THE EXECUTIVE COMPENSATION COMMITTEE OF THE BOARD (AS THE SAME
MAY HEREAFTER BE INCREASED, THE “ANNUAL SALARY”) COMMENCING ON THE DATE HEREOF
AND CONTINUING UNTIL EXPIRATION OR TERMINATION OF THE TERM.  THE ANNUAL SALARY
AND ALL OTHER PAYMENTS MADE BY THE BANK TO EXECUTIVE WILL BE INCLUSIVE OF ALL
APPLICABLE INCOME, SOCIAL SECURITY AND OTHER TAXES AND CHARGES WHICH ARE
REQUIRED BY LAW TO BE WITHHELD BY THE BANK, WHICH TAXES AND OTHER CHARGES WILL
BE WITHHELD AND PAID IN ACCORDANCE WITH THE BANK’S NORMAL PAYROLL PRACTICES FROM
TIME TO TIME IN EFFECT.  THE ANNUAL SALARY WILL BE REVIEWED ON AN ANNUAL BASIS
BY THE EXECUTIVE COMPENSATION COMMITTEE OF THE BOARD AND MAY BE ADJUSTED, AS
DETERMINED BY SUCH EXECUTIVE COMPENSATION COMMITTEE.


BONUS.  THE EXECUTIVE COMPENSATION COMMITTEE OF THE BOARD MAY, BUT SHALL NOT BE
REQUIRED TO, AWARD EXECUTIVE A PERFORMANCE BONUS BASED ON THE PERFORMANCE OF THE
BANK AND EXECUTIVE.  THE EXECUTIVE COMPENSATION COMMITTEE OF THE BOARD SHALL
HAVE SOLE DISCRETION TO DETERMINE WHETHER TO PAY A PERFORMANCE BONUS TO
EXECUTIVE AND TO DETERMINE THE AMOUNT OF ANY SUCH BONUS.


BENEFITS.  EXECUTIVE WILL BE ENTITLED TO RECEIVE THE SAME BENEFITS ENJOYED BY
OTHER EXECUTIVE OFFICERS OF THE BANK FROM TIME TO TIME (AS DETERMINED BY THE
EXECUTIVE COMPENSATION COMMITTEE IN GOOD FAITH, IN ITS ABSOLUTE DISCRETION), AS
WELL AS THE BENEFITS DESCRIBED BELOW IN SECTION 3.4.  SUCH BENEFIT PLANS SHALL
INCLUDE PARTICIPATION IN THE BANK’S PROFIT-SHARING PLAN, HEALTH COVERAGE, LIFE
INSURANCE AND DISABILITY (SHORT AND LONG TERM) BENEFITS, EACH ON THE SAME BASIS
AS OFFERED TO THE OTHER EXECUTIVE-LEVEL EMPLOYEES OF THE BANK.


VACATION.  EXECUTIVE WILL BE ENTITLED TO FIVE WEEKS OF VACATION PER CALENDAR
YEAR.  EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE ANY PAYMENT FOR UNUSED
VACATION OR TO CARRY OVER UNUSED VACATION FROM YEAR TO YEAR.  EXECUTIVE SHALL
ALSO BE ENTITLED TO SIX INCIDENTAL DAYS PER YEAR WHICH, IF NOT USED BY
EXECUTIVE, SHALL BE PAID FOR BY THE BANK.


PAYMENT OF EXPENSES.  THE BANK WILL PAY OR REIMBURSE ALL REASONABLE AND
NECESSARY EXPENSES INCURRED BY EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES
HEREUNDER, IN ACCORDANCE WITH THE BANK’S PRACTICES AND POLICIES REGARDING THE
PAYMENT OR REIMBURSEMENT OF EXPENSES FROM TIME TO TIME IN EFFECT.


NON-COMPETE; CONFIDENTIALITY; NON-SOLICITATION.


RESTRICTIVE COVENANTS.  THESE RESTRICTIVE COVENANTS WILL SURVIVE THE EXPIRATION
OF THIS AGREEMENT OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT; PROVIDED,
HOWEVER, THAT THE RESTRICTIVE COVENANTS WILL NOT APPLY FOLLOWING A TERMINATION
BY THE BANK WITHOUT CAUSE PURSUANT TO SECTION 6.1(D) OR A TERMINATION BY
EXECUTIVE AFTER THE OCCURRENCE OF A CHANGE OF CONTROL PURSUANT TO SECTION
6.2(C).

NON-COMPETE.  EXECUTIVE SHALL NOT, DURING THE TERM AND FOR A PERIOD OF ONE (1)
YEAR THEREAFTER (THE “RESTRICTED PERIOD”), IN ANY CITY, TOWN OR COUNTY IN WHICH
THE EXECUTIVE’S NORMAL BUSINESS OFFICE IS LOCATED OR THE BANK OR ANY OF ITS
AFFILIATES HAS AN OFFICE OR HAS FILED AN APPLICATION FOR REGULATORY APPROVAL TO
ESTABLISH AN OFFICE, DETERMINED AS OF THE EFFECTIVE DATE OF SUCH TERMINATION, DO
ANY OF THE FOLLOWING, DIRECTLY OR INDIRECTLY, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE BANK (EXCEPT IN EXECUTIVE’S CAPACITY AS AN EMPLOYEE OF THE BANK, AND IN
THE BEST INTERESTS OF THE BANK):

WORK FOR OR ADVISE, CONSULT, SERVE WITH, OR OTHERWISE BECOME INTERESTED IN (AS
OWNER, STOCKHOLDER, LENDER, PARTNER, CO-VENTURER, DIRECTOR, OFFICER, EMPLOYEE,
AGENT OR CONSULTANT), DIRECTLY OR INDIRECTLY, ANY PERSON, FIRM, CORPORATION,
ASSOCIATION OR OTHER ENTITY WHOSE BUSINESS MATERIALLY COMPETES WITH THE
DEPOSITORY, LENDING OR OTHER BUSINESS ACTIVITIES OF THE BANK OR ITS AFFILIATES;

INFLUENCE OR ATTEMPT TO INFLUENCE ANY CUSTOMER OF THE BANK OR ANY OF ITS
AFFILIATES TO TERMINATE OR MODIFY ANY WRITTEN OR ORAL AGREEMENT OR COURSE OF
DEALING WITH THE BANK OR SUCH AFFILIATE; OR

INFLUENCE OR ATTEMPT TO INFLUENCE ANY PERSON TO EITHER (A) TERMINATE OR MODIFY
ANY EMPLOYMENT, CONSULTING, AGENCY, DISTRIBUTORSHIP OR OTHER ARRANGEMENT WITH
THE BANK OR ANY OF ITS AFFILIATES, OR (B) EMPLOY, OR ARRANGE TO HAVE ANY OTHER
PERSON OR ENTITY EMPLOY, ANY PERSON WHO HAS BEEN EMPLOYED BY THE BANK OF ANY OF
ITS AFFILIATES AS AN EMPLOYEE, CONSULTANT, AGENT OR DISTRIBUTOR OF THE BANK OR
SUCH AFFILIATE AT ANY TIME DURING THE RESTRICTED PERIOD.

Notwithstanding the foregoing, Executive may hold less than five percent (5%) of
the outstanding securities of any class of any publicly traded securities of any
company.

CONFIDENTIALITY. 

EXECUTIVE RECOGNIZES AND ACKNOWLEDGES THAT THE PROPRIETARY INFORMATION IS A
VALUABLE, SPECIAL AND UNIQUE ASSET OF THE BUSINESS OF THE BANK.  AS A RESULT,
BOTH DURING THE TERM AND THEREAFTER, EXECUTIVE SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE BANK OR ITS AFFILIATES, FOR ANY REASON EITHER DIRECTLY OR
INDIRECTLY DIVULGE TO ANY THIRD-PARTY OR USE FOR HIS OWN BENEFIT, OR FOR ANY
PURPOSE OTHER THAN THE EXCLUSIVE BENEFIT OF THE BANK, ANY PROPRIETARY
INFORMATION REVEALED, OBTAINED OR DEVELOPED IN THE COURSE OF HIS EMPLOYMENT BY
THE BANK; PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL RESTRICT
EXECUTIVE’S ABILITY TO MAKE SUCH DISCLOSURES DURING THE TERM AS MAY BE NECESSARY
OR APPROPRIATE TO THE EFFECTIVE AND EFFICIENT DISCHARGE OF HIS DUTIES AS AN
EMPLOYEE HEREUNDER OR AS SUCH DISCLOSURES MAY BE REQUIRED BY LAW; AND FURTHER
PROVIDED, THAT NOTHING HEREIN CONTAINED SHALL RESTRICT EXECUTIVE FROM DIVULGING
OR USING FOR HIS OWN BENEFIT OR FOR ANY OTHER PURPOSE ANY PROPRIETARY
INFORMATION WHICH IS PUBLICLY AVAILABLE, SO LONG AS SUCH INFORMATION DID NOT
BECOME AVAILABLE TO THE PUBLIC AS A DIRECT OR INDIRECT RESULT OF EXECUTIVE’S
BREACH OF THIS SECTION 5.1(B).  IN THE EVENT THAT EXECUTIVE OR ANY OF HIS
REPRESENTATIVES BECOMES LEGALLY COMPELLED TO DISCLOSE ANY OF THE PROPRIETARY
INFORMATION, EXECUTIVE WILL PROVIDE THE BANK WITH PROMPT WRITTEN NOTICE SO THAT
THE BANK MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY. 

EXECUTIVE RECOGNIZES THAT BANKING AND ACCOUNT INFORMATION ACQUIRED BY EXECUTIVE
IN THE COURSE OF HIS EMPLOYMENT WITH RESPECT TO CUSTOMERS OF THE BANK ARE
CONFIDENTIAL PURSUANT TO THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA AND THE
UNITED STATES OF AMERICA, AND EXECUTIVE WILL STRICTLY CONFORM TO ALL SUCH LAWS
AND ADMINISTRATIVE REGULATIONS AND WILL TAKE ALL ACTION NECESSARY OR APPROPRIATE
TO CAUSE ALL PERSONS UNDER EXECUTIVE’S SUPERVISORY RESPONSIBILITY TO CONFORM TO
ALL SUCH LAWS AND REGULATIONS.

PROPERTY OF THE BANK. 

ALL RIGHT, TITLE AND INTEREST IN AND TO PROPRIETARY INFORMATION SHALL BE AND
REMAIN THE SOLE AND EXCLUSIVE PROPERTY OF THE BANK.  DURING THE TERM, EXECUTIVE
SHALL NOT REMOVE FROM THE BANK’S OFFICES OR PREMISES ANY DOCUMENTS, RECORDS,
NOTEBOOKS, FILES, CORRESPONDENCE, REPORTS, MEMORANDA OR SIMILAR MATERIALS OF OR
CONTAINING PROPRIETARY INFORMATION, OR OTHER MATERIALS OR PROPERTY OF ANY KIND
BELONGING TO THE BANK UNLESS NECESSARY OR APPROPRIATE (AS REASONABLY DETERMINED
BY EXECUTIVE) IN ACCORDANCE WITH  EXECUTIVE’S DUTIES AND RESPONSIBILITIES TO THE
BANK AND, IN THE EVENT THAT SUCH MATERIALS OR PROPERTY ARE REMOVED, ALL OF THE
FOREGOING SHALL BE RETURNED TO THEIR PROPER FILES OR PLACES OF SAFEKEEPING AS
PROMPTLY AS POSSIBLE AFTER THE REMOVAL SHALL SERVE ITS SPECIFIC PURPOSE. 
EXECUTIVE SHALL NOT MAKE, RETAIN, REMOVE AND/OR DISTRIBUTE ANY COPIES OF ANY OF
THE FOREGOING FOR ANY REASON WHATSOEVER EXCEPT AS MAY BE NECESSARY IN THE
DISCHARGE OF HIS ASSIGNED DUTIES AND SHALL NOT DIVULGE TO ANY THIRD PERSON THE
NATURE OF AND/OR CONTENTS OF ANY OF THE FOREGOING OR OF ANY OTHER ORAL OR
WRITTEN INFORMATION TO WHICH HE MAY HAVE ACCESS OR WITH WHICH FOR ANY REASON HE
MAY BECOME FAMILIAR, EXCEPT AS DISCLOSURE SHALL BE NECESSARY OR APPROPRIATE (AS
REASONABLY DETERMINED BY EXECUTIVE) IN THE PERFORMANCE OF HIS DUTIES; AND UPON
THE TERMINATION OF HIS EMPLOYMENT WITH THE BANK, HE SHALL LEAVE WITH OR RETURN
TO THE BANK ALL ORIGINALS AND COPIES OF THE FOREGOING THEN IN HIS POSSESSION,
WHETHER PREPARED BY EXECUTIVE OR BY OTHERS.

EXECUTIVE AGREES THAT ALL THE INTELLECTUAL PROPERTY WILL BE CONSIDERED “WORKS
MADE FOR HIRE” AS THAT TERM IS DEFINED IN SECTIONS 101 AND 201 OF THE COPYRIGHT
ACT (17 U.S.C. §§ 101 AND 201) AND THAT ALL RIGHT, TITLE AND INTEREST IN SUCH
INTELLECTUAL PROPERTY WILL BE THE SOLE AND EXCLUSIVE PROPERTY OF THE BANK.  TO
THE EXTENT THAT ANY OF THE INTELLECTUAL PROPERTY MAY NOT BY LAW BE CONSIDERED A
WORK MADE FOR HIRE, OR TO THE EXTENT THAT, NOTWITHSTANDING THE FOREGOING,
EXECUTIVE RETAINS ANY INTEREST IN THE INTELLECTUAL PROPERTY, EXECUTIVE HEREBY
IRREVOCABLY ASSIGNS AND TRANSFERS TO THE BANK ANY AND ALL RIGHT, TITLE, OR
INTEREST THAT EXECUTIVE MAY HAVE IN THE INTELLECTUAL PROPERTY UNDER PATENT,
COPYRIGHT, TRADE SECRET AND TRADEMARK LAW, IN PERPETUITY OR FOR THE LONGEST
PERIOD OTHERWISE PERMITTED BY LAW, WITHOUT THE NECESSITY OF FURTHER
CONSIDERATION.  THE BANK WILL BE ENTITLED TO OBTAIN AND HOLD IN ITS OWN NAME ALL
COPYRIGHTS, PATENTS, TRADE SECRETS, AND TRADEMARKS WITH RESPECT TO SUCH
INTELLECTUAL PROPERTY.  EXECUTIVE FURTHER AGREES TO EXECUTE ANY AND ALL
DOCUMENTS AND PROVIDE ANY FURTHER COOPERATION OR ASSISTANCE REASONABLY REQUIRED
BY THE BANK TO PERFECT, MAINTAIN OR OTHERWISE PROTECT ITS RIGHTS IN THE
INTELLECTUAL PROPERTY.


ACKNOWLEDGEMENTS.  EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIVE COVENANTS ARE
REASONABLE AND NECESSARY TO PROTECT THE LEGITIMATE INTERESTS OF THE BANK AND ITS
AFFILIATES AND THAT THE DURATION AND GEOGRAPHIC SCOPE OF THE RESTRICTIVE
COVENANTS ARE REASONABLE GIVEN THE NATURE OF THIS AGREEMENT AND THE POSITION
EXECUTIVE WILL HOLD WITHIN THE BANK.  EXECUTIVE FURTHER ACKNOWLEDGES THAT THE
RESTRICTIVE COVENANTS ARE INCLUDED HEREIN IN ORDER TO INDUCE THE BANK TO
COMPENSATE EXECUTIVE PURSUANT TO THIS AGREEMENT AND THAT THE BANK WOULD NOT HAVE
ENTERED INTO THIS AGREEMENT OR OTHERWISE CONTINUED TO EMPLOY EXECUTIVE IN THE
ABSENCE OF THE RESTRICTIVE COVENANTS.


RIGHTS AND REMEDIES UPON BREACH.

SPECIFIC ENFORCEMENT.  EXECUTIVE ACKNOWLEDGES THAT ANY BREACH BY HIM OF THE
RESTRICTIVE COVENANTS WILL CAUSE CONTINUING AND IRREPARABLE INJURY TO THE BANK
FOR WHICH MONETARY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY.  EXECUTIVE SHALL
NOT, IN ANY ACTION OR PROCEEDING TO ENFORCE ANY OF THE PROVISIONS OF THIS
AGREEMENT, ASSERT THE CLAIM OR DEFENSE THAT SUCH AN ADEQUATE REMEDY AT LAW
EXISTS.  IN THE EVENT OF SUCH BREACH BY EXECUTIVE, THE BANK SHALL HAVE THE RIGHT
TO ENFORCE THE RESTRICTIVE COVENANTS BY SEEKING INJUNCTIVE OR OTHER RELIEF IN
ANY COURT AND THIS AGREEMENT SHALL NOT IN ANY WAY LIMIT REMEDIES OF LAW OR IN
EQUITY OTHERWISE AVAILABLE TO THE BANK.  IF AN ACTION AT LAW OR IN EQUITY IS
NECESSARY TO ENFORCE OR INTERPRET THE TERMS OF THIS AGREEMENT, THE PREVAILING
PARTY SHALL BE ENTITLED TO RECOVER, IN ADDITION TO ANY OTHER RELIEF, REASONABLE
ATTORNEYS’ FEES, COSTS AND DISBURSEMENTS.

EXTENSION OF RESTRICTIVE PERIOD.  IN THE EVENT THAT EXECUTIVE BREACHES ANY OF
THE RESTRICTIVE COVENANTS CONTAINED IN SECTION 5.1(A), THEN THE RESTRICTED
PERIOD SHALL BE EXTENDED FOR A PERIOD OF TIME EQUAL TO THE PERIOD OF TIME THAT
EXECUTIVE IS IN BREACH OF SUCH RESTRICTION.

ACCOUNTING.  IF EXECUTIVE IS DETERMINED BY ANY COURT, ARBITRATOR, MEDIATOR OR
OTHER ADJUDICATIVE BODY TO HAVE BREACHED ANY OF THE RESTRICTIVE COVENANTS, THE
BANK WILL HAVE THE RIGHT AND REMEDY TO REQUIRE EXECUTIVE TO ACCOUNT FOR AND PAY
OVER TO THE BANK ALL COMPENSATION, PROFITS, MONIES, ACCRUALS, INCREMENTS OR
OTHER BENEFITS DERIVED OR RECEIVED BY EXECUTIVE AS THE RESULT OF ANY ACTION
CONSTITUTING A BREACH OF THE RESTRICTIVE COVENANTS.  THIS RIGHT AND REMEDY WILL
BE IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHTS AND REMEDIES AVAILABLE
TO THE BANK UNDER LAW OR IN EQUITY.


JUDICIAL MODIFICATION.  IF ANY COURT DETERMINES THAT ANY OF THE RESTRICTIVE
COVENANTS, OR ANY PART THEREOF, IS UNENFORCEABLE BECAUSE OF THE DURATION OR
GEOGRAPHICAL SCOPE OF SUCH PROVISION, SUCH COURT SHALL HAVE THE POWER TO MODIFY
SUCH PROVISION AND, IN ITS MODIFIED FORM, SUCH PROVISION SHALL THEN BE
ENFORCEABLE.


DISCLOSURE OF RESTRICTIVE COVENANTS.  EXECUTIVE AGREES TO DISCLOSE THE EXISTENCE
AND TERMS OF THE RESTRICTIVE COVENANTS TO ANY EMPLOYER THAT EXECUTIVE MAY WORK
FOR DURING THE RESTRICTED PERIOD.


RESTRICTIONS ENFORCEABLE IN ALL JURISDICTIONS.  IF A COURT OF ANY JURISDICTION
HOLDS THE RESTRICTIVE COVENANTS UNENFORCEABLE BY REASON OF THEIR BREADTH OR
SCOPE OR OTHERWISE, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH
DETERMINATION NOT BAR OR IN ANY WAY AFFECT THE RIGHT OF THE BANK TO THE RELIEF
PROVIDED ABOVE IN THE COURTS OF ANY OTHER JURISDICTION WITHIN THE GEOGRAPHICAL
SCOPE OF SUCH RESTRICTIVE COVENANTS.


TERMINATION.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED BY THE BANK OR
EXECUTIVE AS DESCRIBED IN THIS SECTION 6. 


TERMINATION BY THE BANK.  EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED BY THE BANK
IN ANY ONE OF THE FOLLOWINGS WAYS, PRIOR TO THE EXPIRATION OF THE TERM:

DEATH.  IF EXECUTIVE DIES, THIS AGREEMENT SHALL TERMINATE ON THE DATE OF DEATH.

DISABILITY.  IF EXECUTIVE EITHER (I) BECOMES DISABLED AND IS RECEIVING LONG-TERM
DISABILITY BENEFITS PURSUANT TO HIS DISABILITY, OR (II) BECOMES PERMANENTLY
DISABLED, THE BANK MAY TERMINATE EXECUTIVE’S EMPLOYMENT BY NOTICE TO EXECUTIVE. 
FOR PURPOSES OF THIS SECTION 6.1(B), “PERMANENTLY DISABLED” SHALL MEAN MENTAL OR
PHYSICAL INCAPACITY, OR BOTH, WHICH IN THE JUDGMENT OF THE COMPANY’S BOARD OF
DIRECTORS, RENDERS EXECUTIVE UNABLE TO PERFORM SUBSTANTIALLY ALL OF HIS DUTIES
HEREUNDER AND WHICH APPEARS REASONABLY CERTAIN TO CONTINUE FOR AT LEAST THREE
CONSECUTIVE MONTHS WITHOUT SUBSTANTIAL IMPROVEMENT.  SUCH JUDGMENT OF THE BOARD
OF DIRECTORS SHALL BE BASED UPON A CERTIFICATION OF SUCH INCAPACITY BY A
PHYSICIAN CHOSEN BY THE BOARD, WHO MAY BE EITHER EXECUTIVE’S REGULARLY
ATTENDING, DULY LICENSED, PHYSICIAN OR A DULY LICENSED PHYSICIAN SELECTED BY THE
BOARD, FOLLOWING SUCH PHYSICIAN’S PHYSICAL EXAMINATION OF EXECUTIVE. 

FOR CAUSE.  THE BANK MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR CAUSE UPON 15
DAYS PRIOR WRITTEN NOTICE TO EXECUTIVE.

WITHOUT CAUSE.  SUBJECT TO SECTION 6.3, THE BANK MAY, WITHOUT CAUSE, TERMINATE
EXECUTIVE’S EMPLOYMENT PURSUANT HERETO, EFFECTIVE 60 DAYS AFTER WRITTEN NOTICE
IS PROVIDED TO EXECUTIVE.


TERMINATION BY EXECUTIVE.

AT WILL.  EXECUTIVE SHALL HAVE A RIGHT TO TERMINATE THIS AGREEMENT AT ANY TIME
BY GIVING 60 DAYS’ ADVANCE WRITTEN NOTICE TO THE BANK.

GOOD REASON.  EXECUTIVE MAY TERMINATE THIS AGREEMENT FOR GOOD REASON UPON 15
DAYS’ PRIOR WRITTEN NOTICE TO THE BANK.

CHANGE IN CONTROL.  EXECUTIVE MAY TERMINATE THIS AGREEMENT AT ANY TIME UPON
WRITTEN NOTICE TO THE BANK WITHIN 90 DAYS AFTER THE OCCURRENCE OF A CHANGE OF
CONTROL.


TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  IF EXECUTIVE’S EMPLOYMENT BY THE
BANK IS TERMINATED BY THE BANK WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON,
EXECUTIVE SHALL BE ENTITLED TO:

PAYMENT OF ALL ACCRUED AND UNPAID ANNUAL SALARY AND BENEFITS THROUGH THE DATE OF
SUCH TERMINATION;

PAYMENT OF MONTHLY SEVERANCE PAYMENTS EQUAL TO ONE-TWELFTH OF THE SUM OF (I)
EXECUTIVE’S ANNUAL SALARY, PLUS (II) THE AMOUNT CREDITED TO EXECUTIVE’S ACCOUNT
UNDER THE BANK’S PROFIT-SHARING PLAN FOR THE MOST RECENTLY COMPLETED FISCAL
YEAR, FOR A PERIOD OF TWELVE (12) MONTHS, OR, AT THE DISCRETION OF THE BOARD, A
SINGLE SUM PAYMENT EQUAL TO THE DISCOUNTED PRESENT VALUE OF SUCH MONTHLY
PAYMENTS (DISCOUNTED AT THE PRIME RATE IN EFFECT AT THE BANK’S PRINCIPAL BANKING
SUBSIDIARY);

CONTINUATION OF GROUP HEALTH BENEFITS FOR EXECUTIVE FOR A PERIOD OF TWELVE (12)
MONTHS FOLLOWING TERMINATION.  THE CONTINUATION OF GROUP HEALTH BENEFITS
PROVIDED HEREBY WILL BE IN LIEU OF ANY BENEFITS OTHERWISE AVAILABLE TO EXECUTIVE
PURSUANT TO COBRA.

Notwithstanding the foregoing, no amount will be paid under this Section 6.3
unless Executive executes and delivers to the Bank a release substantially
identical to that attached hereto as Exhibit I in a manner consistent with the
requirements of the Older Workers Benefit Protection Act.


TERMINATION UPON CHANGE IN CONTROL.  IF EXECUTIVE TERMINATES HIS EMPLOYMENT
FOLLOWING A CHANGE OF CONTROL PURSUANT TO SECTION 6.2(C), EXECUTIVE SHALL BE
ENTITLED TO:

PAYMENT OF ALL ACCRUED AND UNPAID ANNUAL SALARY AND BENEFITS THROUGH THE DATE OF
SUCH TERMINATION;

PAYMENT OF MONTHLY SEVERANCE PAYMENTS EQUAL TO ONE-TWELFTH OF THE SUM OF (I)
EXECUTIVE’S ANNUAL SALARY, PLUS (II) THE AMOUNT CREDITED TO EXECUTIVE’S ACCOUNT
UNDER THE BANK’S PROFIT-SHARING PLAN FOR THE MOST RECENTLY COMPLETED FISCAL
YEAR, FOR A PERIOD OF TWENTY-FOUR (24) MONTHS, OR, AT THE OPTION OF EXECUTIVE, A
SINGLE SUM PAYMENT EQUAL TO THE TOTAL OF SUCH MONTHLY PAYMENTS;

CONTINUATION OF GROUP HEALTH BENEFITS FOR EXECUTIVE FOR A PERIOD OF TWENTY-FOUR
(24) MONTHS FOLLOWING TERMINATION.  THE CONTINUATION OF GROUP HEALTH BENEFITS
PROVIDED HEREBY WILL BE IN LIEU OF ANY BENEFITS OTHERWISE AVAILABLE TO EXECUTIVE
PURSUANT TO COBRA; AND

A MAXIMUM OF SIX MONTHS OUTPLACEMENT ASSISTANCE WITH A PROVIDER SELECTED BY THE
BANK AND AT THE BANK’S EXPENSE.

NOTWITHSTANDING THE FOREGOING, NO AMOUNT WILL BE PAID UNDER THIS SECTION 6.4
UNLESS EXECUTIVE EXECUTES AND DELIVERS TO THE BANK A RELEASE SUBSTANTIALLY
IDENTICAL TO THAT ATTACHED HERETO AS EXHIBIT I IN A MANNER CONSISTENT WITH THE
REQUIREMENTS OF THE OLDER WORKERS BENEFIT PROTECTION ACT.


ANY OTHER TERMINATION.  IF EXECUTIVE’S EMPLOYMENT BY THE BANK IS TERMINATED FOR
ANY REASON OTHER THAN AS SET FORTH IN SECTIONS 6.3 AND 6.4  (INCLUDING, BUT NOT
LIMITED TO, TERMINATION (A) BY THE BANK FOR CAUSE, (B) AS A RESULT OF
EXECUTIVE’S DEATH, (C) AS A RESULT OF EXECUTIVE BEING DISABLED OR (D) BY
EXECUTIVE AT WILL, THE BANK’S OBLIGATION TO EXECUTIVE (OR, IN THE CASE OF
EXECUTIVE’S DEATH, TO EXECUTIVE’S ESTATE) WILL BE LIMITED SOLELY TO THE PAYMENT
OF ACCRUED AND UNPAID ANNUAL SALARY AND BENEFITS THROUGH THE DATE OF SUCH
TERMINATION. ALL ANNUAL SALARY AND BENEFITS WILL CEASE AT THE TIME OF SUCH
TERMINATION, SUBJECT TO THE TERMS OF ANY BENEFITS OR COMPENSATION PLANS THEN IN
FORCE AND APPLICABLE TO EXECUTIVE, AND, EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 6.5 OR PURSUANT TO COBRA, THE BANK SHALL HAVE NO FURTHER LIABILITY OR
OBLIGATION HEREUNDER BY REASON OF SUCH TERMINATION.


ADJUSTMENTS TO MAXIMIZE PAYMENTS TO EXECUTIVE.  PAYMENTS UNDER THIS AGREEMENT
WILL BE MADE WITHOUT REGARD TO WHETHER THE DEDUCTIBILITY OF SUCH PAYMENTS (OR
ANY OTHER PAYMENTS) WOULD BE LIMITED OR PRECLUDED BY SECTION 280G OF THE CODE
AND WITHOUT REGARD TO WHETHER SUCH PAYMENTS WOULD SUBJECT THE EXECUTIVE TO THE
FEDERAL EXCISE TAX LEVIED ON CERTAIN “EXCESS PARACHUTE PAYMENTS” UNDER SECTION
4999 OF THE CODE; PROVIDED, HOWEVER, THAT IF THE TOTAL AFTER-TAX PAYMENTS WOULD
BE INCREASED BY THE LIMITATION OR ELIMINATION OF ANY AMOUNT PAYABLE TO EXECUTIVE
(WHETHER UNDER THIS AGREEMENT OF OTHERWISE), THEN THE AMOUNT PAYABLE TO
EXECUTIVE WILL BE REDUCED TO THE EXTENT NECESSARY TO MAXIMIZE THE TOTAL
AFTER-TAX PAYMENTS.  THE DETERMINATION OF WHETHER AND TO WHAT EXTENT PAYMENTS TO
EXECUTIVE ARE REQUIRED TO BE REDUCED IN ACCORDANCE WITH THE PRECEDING SENTENCE
WILL BE MADE AT THE BANK’S EXPENSE BY AN INDEPENDENT, CERTIFIED PUBLIC
ACCOUNTANT SELECTED BY THE BANK AND REASONABLY ACCEPTABLE TO EXECUTIVE.  IN THE
EVENT OF ANY UNDERPAYMENT OR OVERPAYMENT TO EXECUTIVE (AS DETERMINED AFTER THE
APPLICATION OF THIS SECTION 6.6), THE AMOUNT OF SUCH UNDERPAYMENT OR OVERPAYMENT
WILL BE IMMEDIATELY PAID BY THE BANK TO THE EXECUTIVE OR REFUNDED BY THE
EXECUTIVE TO THE BANK, AS THE CASE MAY BE, WITH INTEREST AT THE APPLICABLE
FEDERAL RATE PROVIDED FOR IN SECTION 7872(F)(2) OF THE CODE.


MISCELLANEOUS.


OTHER AGREEMENTS.  EXECUTIVE REPRESENTS AND WARRANTS TO THE BANK THAT THERE ARE
NO RESTRICTIONS, AGREEMENTS OR UNDERSTANDINGS WHATSOEVER TO WHICH HE IS PARTY
(OR BY WHICH HE IS OTHERWISE BOUND) THAT WOULD PREVENT OR MAKE UNLAWFUL HIS
EXECUTION OF THIS AGREEMENT OR EMPLOYMENT BY THE BANK, OR THAT WOULD IN ANY WAY
PROHIBIT, LIMIT OR IMPAIR (OR PURPORT TO PROHIBIT, LIMIT OR IMPAIR) HIS
PROVISION OF SERVICES TO THE BANK.


SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE BANK AND EXECUTIVE AND THEIR RESPECTIVE SUCCESSORS, EXECUTORS,
ADMINISTRATORS, HEIRS AND (IN THE CASE OF THE BANK) PERMITTED ASSIGNS.  THE BANK
MAY, WITHOUT THE CONSENT OF EXECUTIVE, ASSIGN THIS AGREEMENT TO ANY SUCCESSOR TO
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS AND BUSINESS BY MEANS OF LIQUIDATION,
DISSOLUTION, MERGER, CONSOLIDATION, TRANSFER OF ASSETS, OR OTHERWISE.  EXECUTIVE
MAY NOT MAKE ANY ASSIGNMENT OF THIS AGREEMENT OR ANY INTEREST THEREIN.


NOTICE.  ANY NOTICE OR COMMUNICATION REQUIRED OR PERMITTED UNDER THIS AGREEMENT
WILL BE MADE IN WRITING AND (A) SENT BY OVERNIGHT COURIER, (B) MAILED BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED OR (C) SENT VIA
FACSIMILE.  ANY NOTICE OR COMMUNICATION TO EXECUTIVE WILL BE SENT TO HIS MOST
CURRENT HOME ADDRESS ON FILE WITH THE BANK.  ANY NOTICE OR COMMUNICATION TO THE
BANK WILL BE SENT TO THE BANK’S PRINCIPAL EXECUTIVE OFFICE, CARE OF THE BANK’S
CHAIRMAN OF THE BANK’S EXECUTIVE COMPENSATION COMMITTEE, WITH A COPY TO DAVID J.
LOWE, ESQ., PEPPER HAMILTON LLP, ONE MELLON CENTER, 500 GRANT STREET,
PITTSBURGH, PENNSYLVANIA 15219 (OR VIA FACSIMILE TO (412) 281-0717).


ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF, AND
MERGES AND SUPERSEDES ALL OTHER PRIOR OR CONTEMPORANEOUS DISCUSSIONS, AGREEMENTS
AND UNDERSTANDINGS OF EVERY NATURE RELATING TO THE EMPLOYMENT OF EXECUTIVE BY
THE BANK.  THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT
IN WRITING SIGNED BY EACH OF THE PARTIES HERETO.


WAIVER.  ANY WAIVER BY EITHER PARTY OF ANY BREACH OF ANY TERM OR CONDITION IN
THIS AGREEMENT SHALL NOT OPERATE AS A WAIVER OF ANY OTHER BREACH OF SUCH TERM OR
CONDITION OR OF ANY OTHER TERM OR CONDITION, NOR SHALL ANY FAILURE TO ENFORCE
ANY PROVISION HEREOF OPERATE AS A WAIVER OF SUCH PROVISION OR OF ANY OTHER
PROVISION HEREOF OR CONSTITUTE OR BE DEEMED A WAIVER OR RELEASE OF ANY OTHER
RIGHTS, IN LAW OR IN EQUITY.


GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO THE
APPLICATION OF THE PRINCIPLES OF CONFLICTS OR CHOICE OF LAWS.


SURVIVAL OF PROVISIONS.  THE PROVISIONS OF THIS AGREEMENT SET FORTH IN SECTIONS
5, 6 AND 7 (INCLUDING ANY PERTINENT DEFINITIONS) WILL SURVIVE THE TERMINATION OR
EXPIRATION OF THIS AGREEMENT.


SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT WILL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR THE EFFECTIVENESS OR VALIDITY OF ANY PROVISION IN ANY
OTHER JURISDICTION, AND THIS AGREEMENT WILL BE REFORMED, CONSTRUED AND ENFORCED
IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD
NEVER BEEN CONTAINED HEREIN.


SECTION HEADINGS.  THE SECTION HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE
ONLY; THEY FORM NO PART OF THIS AGREEMENT AND SHALL NOT AFFECT ITS
INTERPRETATION.


MEDIATION AND ARBITRATION.  ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING BETWEEN
THE PARTIES WITH RESPECT TO THIS AGREEMENT (A “DISPUTE”), SHALL BE REFERRED TO
NON-BINDING MEDIATION FOR RESOLUTION.  THE PARTIES WILL JOINTLY SELECT A NEUTRAL
MEDIATOR FOR SUCH MEDIATION.  IF SUCH MEDIATION EFFORT IS NOT SUCCESSFUL IN
RESOLVING THE DISPUTE, THE DISPUTE SHALL BE REFERRED FOR FINAL AND BINDING
ARBITRATION, WITHOUT APPEAL TO COURT THEREAFTER.  THE ARBITRATION SHALL BE
CONDUCTED PURSUANT TO THE TERMS OF THE FEDERAL ARBITRATION ACT AND THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION, EXCEPT
THAT DISCOVERY MAY BE HAD IN ACCORDANCE WITH THE FEDERAL RULES OF CIVIL
PROCEDURE.  THE VENUE FOR THE ARBITRATION SHALL BE THE OFFICE OF THE AMERICAN
ARBITRATION ASSOCIATION CLOSEST TO THE BANK’S HEADQUARTERS (THE “AAA OFFICE”). 
THE ARBITRATION SHALL BE CONDUCTED BEFORE A PANEL OF THREE ARBITRATORS SELECTED
AS FOLLOWS:  WITHIN 15 BUSINESS DAYS AFTER A DEMAND FOR ARBITRATION IS FILED
WITH THE AAA OFFICE, EACH PARTY SHALL SELECT AN ARBITRATOR AND, WITHIN 10
BUSINESS DAYS AFTER THE END OF SUCH 15-DAY PERIOD, SUCH TWO ARBITRATORS SHALL
SELECT A THIRD ARBITRATOR.  EACH ARBITRATOR MUST EITHER HAVE PROFESSIONAL
EXPERIENCE RELATING TO THE BUSINESS OR LEGAL ASPECTS OF THE SUBJECT OF THE
ARBITRATION OR BE A RETIRED JUDGE.  NO ARBITRATOR SHALL (I) HAVE ANY MATERIAL
INTEREST IN THE RESULT OF THE ARBITRATION OR (II) BE, OR SHALL EVER HAVE BEEN,
AN AFFILIATE, EQUITY HOLDER OR CREDITOR OF, OR AN ATTORNEY, ACCOUNTANT, AGENT OR
CONSULTANT FOR, ANY PARTY TO SUCH ARBITRATION PROCEEDING.  THE ARBITRATORS SHALL
MEET PROMPTLY, FIX THE TIME, DATE AND PLACE OF THE HEARING AND NOTIFY THE
PARTIES.  THE PARTIES SHALL STIPULATE THAT THE ARBITRATION HEARING SHALL LAST NO
LONGER THAN FIVE BUSINESS DAYS.  A MAJORITY OF THE PANEL SHALL RENDER A DECISION
WITHIN 10 DAYS OF THE COMPLETION OF THE HEARING.  THE PANEL OF ARBITRATORS SHALL
PROMPTLY TRANSMIT AN EXECUTED COPY OF ITS DECISION TO THE PARTIES.  THE DECISION
OF THE ARBITRATORS SHALL BE FINAL, BINDING AND CONCLUSIVE UPON THE PARTIES. 
EACH PARTY SHALL HAVE THE RIGHT TO HAVE THE DECISION ENFORCED BY ANY COURT OF
COMPETENT JURISDICTION.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION,
ANY DISPUTE IN WHICH A PARTY SEEKS EQUITABLE RELIEF MAY BE BROUGHT IN ANY COURT
HAVING JURISDICTION.  EACH PARTY SHALL BE RESPONSIBLE FOR PAYMENT OF SUCH
PARTY’S LEGAL FEES AND ONE-HALF OF THE COSTS OF THE ARBITRATORS.  THE
OBLIGATIONS OF THE PARTIES UNDER THIS SECTION SHALL BE SPECIFICALLY ENFORCEABLE
AND SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


NO MITIGATION OF DAMAGES.  IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT WITH THE
BANK IS TERMINATED BY THE BANK WITHOUT CAUSE OR IS TERMINATED BY EXECUTIVE FOR
GOOD REASON OR UPON A CHANGE IN CONTROL, EXECUTIVE SHALL NOT BE REQUIRED TO
MITIGATE HIS DAMAGES.


COUNTERPARTS AND FACSIMILES.  THIS AGREEMENT MAY BE EXECUTED, INCLUDING
EXECUTION BY FACSIMILE SIGNATURE, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE
AND THE SAME INSTRUMENT.

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement effective as
of the date first above written.

COMMERCIAL NATIONAL BANK OF PENNSYLVANIA

By:                                                                  
Title:                                                                

EXECUTIVE

By:                                                                  
      Gregg E. Hunter


Exhibit I

Release and Non-Disparagement Agreement

THIS MUTUAL RELEASE AND NON-DISPARAGEMENT AGREEMENT (the “Release”) is made as
of the ___ day of _______, _____ by and between GREGG E. HUNTER (“Executive”)
and COMMERCIAL NATIONAL BANK OF PENNSYLVANIA (the “Bank”).

WHEREAS, Executive’s employment by the Bank will terminate; and

WHEREAS, in connection with that termination and pursuant to Section 6.3 or 6.4
of the Employment Agreement by and between the Bank and Executive dated July 1,
2003 (the “Employment Agreement”), the Bank has agreed to pay Executive certain
amounts, subject to the execution of this Agreement.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:


RESIGNATION.  EXECUTIVE HEREBY RESIGNS AS THE BANK’S CHIEF FINANCIAL OFFICER, AS
AN EMPLOYEE OF THE BANK, AND AS AN EMPLOYEE, OFFICER, DIRECTOR OR BOARD
COMMITTEE MEMBER OF THE BANK AND ANY AFFILIATE OF THE BANK, EFFECTIVE AS OF THE
DATE OF THIS RELEASE.


ACKNOWLEDGEMENTS.  EXECUTIVE ACKNOWLEDGES THAT: (I) THE PAYMENTS DESCRIBED IN
SECTIONS 6.3 AND 6.4 OF THE EMPLOYMENT AGREEMENT CONSTITUTE FULL SETTLEMENT OF
ALL HIS RIGHTS UNDER THE EMPLOYMENT AGREEMENT, (II) HE HAS NO ENTITLEMENT UNDER
ANY OTHER SEVERANCE OR SIMILAR ARRANGEMENT MAINTAINED BY THE BANK, AND (III)
EXCEPT AS OTHERWISE PROVIDED SPECIFICALLY IN THIS RELEASE, THE BANK DOES NOT AND
WILL NOT HAVE ANY OTHER LIABILITY OR OBLIGATION TO HIM.  EXECUTIVE FURTHER
ACKNOWLEDGES THAT, IN THE ABSENCE OF HIS EXECUTION OF THIS RELEASE, HE WOULD NOT
OTHERWISE BE ENTITLED TO THE PAYMENTS DESCRIBED IN SECTION 6.3/6.4 OF THE
EMPLOYMENT AGREEMENT.


RELEASE AND COVENANT NOT TO SUE.


MUTUAL RELEASE.  THE BANK (INCLUDING, FOR PURPOSES OF THIS SECTION 3, ITS
AFFILIATES) HEREBY FULLY AND FOREVER RELEASES AND DISCHARGES EXECUTIVE (AND HIS
HEIRS, EXECUTORS AND ADMINISTRATORS), AND EXECUTIVE HEREBY FULLY AND FOREVER
RELEASES AND DISCHARGES BANK (INCLUDING, FOR PURPOSES OF THIS SECTION 3, ALL
PREDECESSORS AND SUCCESSORS, SUBSIDIARIES, AFFILIATES, ASSIGNS, OFFICERS,
DIRECTORS, TRUSTEES, EXECUTIVES, AGENTS AND ATTORNEYS, PAST AND PRESENT) FROM
ANY AND ALL CLAIMS, DEMANDS, LIENS, AGREEMENTS, CONTRACTS, COVENANTS, ACTIONS,
SUITS, CAUSES OF ACTION, OBLIGATIONS, CONTROVERSIES, DEBTS, COSTS, EXPENSES,
DAMAGES, JUDGMENTS, ORDERS AND LIABILITIES, OF WHATEVER KIND OR NATURE, DIRECT
OR INDIRECT, IN LAW, EQUITY OR OTHERWISE, WHETHER KNOWN OR UNKNOWN, ARISING
THROUGH THE DATE OF THIS RELEASE, OUT OF EXECUTIVE’S EMPLOYMENT BY THE BANK OR
THE TERMINATION THEREOF, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS FOR RELIEF OR
CAUSES OF ACTION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621
ET SEQ., OR ANY OTHER FEDERAL, STATE OR LOCAL STATUTE, ORDINANCE OR REGULATION
REGARDING DISCRIMINATION IN EMPLOYMENT AND ANY CLAIMS, DEMANDS OR ACTIONS BASED
UPON ALLEGED WRONGFUL OR RETALIATORY DISCHARGE OR BREACH OF CONTRACT UNDER ANY
STATE OR FEDERAL LAW. 


COVENANT NOT TO SUE.  EXECUTIVE EXPRESSLY REPRESENTS THAT HE HAS NOT FILED A
LAWSUIT OR INITIATED ANY OTHER ADMINISTRATIVE PROCEEDING AGAINST THE BANK AND
THAT HE HAS NOT ASSIGNED ANY CLAIM AGAINST THE BANK TO ANY OTHER PERSON OR
ENTITY.  THE BANK EXPRESSLY REPRESENTS THAT IT HAS NOT FILED A LAWSUIT OR
INITIATED ANY OTHER ADMINISTRATIVE PROCEEDING AGAINST EXECUTIVE AND THAT IT HAS
NOT ASSIGNED ANY CLAIM AGAINST EXECUTIVE TO ANY OTHER PERSON OR ENTITY.  BOTH
THE EXECUTIVE AND THE BANK FURTHER PROMISE NOT TO INITIATE A LAWSUIT OR TO BRING
ANY OTHER CLAIM AGAINST THE OTHER ARISING OUT OF OR IN ANY WAY RELATED TO
EXECUTIVE’S EMPLOYMENT BY THE BANK OR THE TERMINATION OF THAT EMPLOYMENT.  THIS
RELEASE WILL NOT PREVENT EXECUTIVE FROM FILING A CHARGE WITH THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION (OR SIMILAR STATE AGENCY) OR PARTICIPATING IN
ANY INVESTIGATION CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (OR
SIMILAR STATE AGENCY); PROVIDED, HOWEVER, THAT ANY CLAIMS BY EXECUTIVE FOR
PERSONAL RELIEF IN CONNECTION WITH SUCH A CHARGE OR INVESTIGATION (SUCH AS
REINSTATEMENT OR MONETARY DAMAGES) WILL BE BARRED.


CLAIMS NOT RELEASED.  THE FORGOING WILL NOT BE DEEMED TO RELEASE THE BANK OR
EXECUTIVE FROM CLAIMS SOLELY (A) TO ENFORCE THIS RELEASE, (B) TO ENFORCE SECTION
6.3/6.4 OF THE EMPLOYMENT AGREEMENT (C) TO ENFORCE SECTION 5 OF THE EMPLOYMENT
AGREEMENT, OR (D) FOR INDEMNIFICATION UNDER THE BANK’S BY-LAWS, UNDER APPLICABLE
LAW, UNDER ANY INDEMNIFICATION AGREEMENT BETWEEN THE BANK AND EXECUTIVE OR UNDER
ANY SIMILAR ARRANGEMENT.


NON-COMPETITION AND CONFIDENTIALITY OBLIGATIONS.  EXECUTIVE ACKNOWLEDGES THAT
SECTION 5 OF THE EMPLOYMENT AGREEMENT SURVIVES THE TERMINATION OF HIS
EMPLOYMENT.  EXECUTIVE AFFIRMS THAT THE RESTRICTIONS CONTAINED IN SECTION 5 OF
THE EMPLOYMENT AGREEMENT ARE REASONABLE AND NECESSARY TO PROTECT THE LEGITIMATE
INTERESTS OF THE BANK, THAT HE RECEIVED ADEQUATE CONSIDERATION IN EXCHANGE FOR
AGREEING TO THOSE RESTRICTIONS, AND THAT HE WILL ABIDE BY THOSE RESTRICTIONS.


NON-DISPARAGEMENT.  THE BANK WILL NOT DISPARAGE EXECUTIVE OR EXECUTIVE’S
PERFORMANCE OR OTHERWISE TAKE ANY ACTION WHICH COULD REASONABLY BE EXPECTED TO
ADVERSELY AFFECT EXECUTIVE’S PERSONAL OR PROFESSIONAL REPUTATION.  SIMILARLY,
EXECUTIVE WILL NOT DISPARAGE BANK OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR
EXECUTIVES OR OTHERWISE TAKE ANY ACTION WHICH COULD REASONABLY BE EXPECTED TO
ADVERSELY AFFECT THE PERSONAL OR PROFESSIONAL REPUTATION OF BANK OR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES.


COOPERATION.  EXECUTIVE FURTHER AGREES THAT HE WILL COOPERATE FULLY WITH THE
BANK AND ITS COUNSEL WITH RESPECT TO ANY MATTER (INCLUDING LITIGATION,
INVESTIGATIONS, OR GOVERNMENTAL PROCEEDINGS) WHICH RELATES TO MATTERS WITH WHICH
EXECUTIVE WAS INVOLVED DURING HIS EMPLOYMENT WITH BANK.  EXECUTIVE SHALL RENDER
SUCH COOPERATION IN A TIMELY MANNER ON REASONABLE NOTICE FROM THE BANK.


RESCISSION RIGHT.  EXECUTIVE EXPRESSLY ACKNOWLEDGES AND RECITES THAT (A) HE HAS
READ AND UNDERSTANDS THIS RELEASE IN ITS ENTIRETY, (B) HE HAS ENTERED INTO THIS
RELEASE KNOWINGLY AND VOLUNTARILY, WITHOUT ANY DURESS OR COERCION; (C) HE HAS
BEEN ADVISED ORALLY AND IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
WITH RESPECT TO THIS RELEASE BEFORE SIGNING IT; (D) HE WAS PROVIDED TWENTY-ONE
(21) CALENDAR DAYS AFTER RECEIPT OF THE RELEASE TO CONSIDER ITS TERMS BEFORE
SIGNING IT; AND (E) HE IS PROVIDED SEVEN (7) CALENDAR DAYS FROM THE DATE OF
SIGNING TO TERMINATE AND REVOKE THIS RELEASE IN WHICH CASE THIS RELEASE SHALL BE
UNENFORCEABLE, NULL AND VOID.  EXECUTIVE MAY REVOKE THIS RELEASE DURING THOSE
SEVEN (7) DAYS BY PROVIDING WRITTEN NOTICE OF REVOCATION TO THE BANK.


CHALLENGE.  IF EXECUTIVE VIOLATES OR CHALLENGES THE ENFORCEABILITY OF THIS
RELEASE, NO FURTHER PAYMENTS UNDER SECTION 6.3/6.4 OF THE EMPLOYMENT AGREEMENT
WILL BE PAID OR PROVIDED TO EXECUTIVE.


MISCELLANEOUS.


NO ADMISSION OF LIABILITY.  THIS RELEASE IS NOT TO BE CONSTRUED AS AN ADMISSION
OF ANY VIOLATION OF ANY FEDERAL, STATE OR LOCAL STATUTE, ORDINANCE OR REGULATION
OR OF ANY DUTY OWED BY THE BANK TO EXECUTIVE.  THERE HAVE BEEN NO SUCH
VIOLATIONS, AND THE BANK SPECIFICALLY DENIES ANY SUCH VIOLATIONS.


NO REINSTATEMENT.  EXECUTIVE AGREES THAT HE WILL NOT APPLY FOR REINSTATEMENT
WITH THE BANK OR SEEK IN ANY WAY TO BE REINSTATED, RE-EMPLOYED OR HIRED BY THE
BANK IN THE FUTURE.


SUCCESSORS AND ASSIGNS.  THIS RELEASE WILL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE BANK AND EXECUTIVE AND THEIR RESPECTIVE SUCCESSORS, EXECUTORS,
ADMINISTRATORS, HEIRS AND (IN THE CASE OF THE BANK) PERMITTED ASSIGNS. THE BANK
MAY ASSIGN THIS RELEASE TO ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS AND BUSINESS BY MEANS OF LIQUIDATION, DISSOLUTION, MERGER, CONSOLIDATION,
TRANSFER OF ASSETS, OR OTHERWISE.  EXECUTIVE MAY NOT MAKE ANY ASSIGNMENT OF THIS
RELEASE OR ANY INTEREST HEREIN.


SEVERABILITY.  THE PROVISIONS OF THIS RELEASE ARE SEVERABLE.  IF ANY PROVISION
OR THE SCOPE OF ANY PROVISION IS FOUND TO BE UNENFORCEABLE OR IS MODIFIED BY A
COURT OF COMPETENT JURISDICTION, THE OTHER PROVISIONS OR THE AFFECTED PROVISIONS
AS SO MODIFIED SHALL REMAIN FULLY VALID AND ENFORCEABLE.


ENTIRE AGREEMENT; AMENDMENTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS RELEASE
CONTAINS THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO RELATING
TO THE SUBJECT MATTER HEREOF, AND MERGES AND SUPERSEDES ALL PRIOR AND
CONTEMPORANEOUS DISCUSSIONS, AGREEMENTS AND UNDERSTANDINGS OF EVERY NATURE
RELATING SUBJECT MATTER HEREOF.  THIS RELEASE MAY NOT BE CHANGED OR MODIFIED,
EXCEPT BY AN RELEASE IN WRITING SIGNED BY EACH OF THE PARTIES HERETO.


GOVERNING LAW.  THIS RELEASE SHALL BE GOVERNED BY, AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO THE
APPLICATION OF THE PRINCIPLES OF CONFLICTS OF LAWS.


COUNTERPARTS AND FACSIMILES.  THIS RELEASE MAY BE EXECUTED, INCLUDING EXECUTION
BY FACSIMILE SIGNATURE, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE
SAME INSTRUMENT.


IN WITNESS WHEREOF, the Bank has caused this Release to be executed by its duly
authorized officer, and Executive has executed this Release, in each case as of
the date first above written.

COMMERCIAL NATIONAL BANK OF PENNSYLVANIA

By:                                                                  
Title:                                                                

EXECUTIVE

By:                                                                  
      Gregg E. Hunter

